DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 39 is objected to because of the following informalities:  replace “The method of claim 33” with --The method of claim 35--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,671,888 (hereinafter ‘888) . Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘888
Claim 28:
for each input training item of a set of input training items, propagating the input training item through the MT network once to generate an output value for the input training item, wherein (i) each input training item is part of at least one triplet training set and (ii) at least a plurality of the input training items 

computing a loss function value for each triplet training set based on the output values generated for each input training item in the triplet training set;

computing an aggregate loss function value from the computed loss function values computed for the triplet training sets; and





training the network parameters using the aggregate loss function value.
Claim 13:
for each input training item of a set of input training items, propagating the input training item through the MT network to generate an output value for the input training item, wherein the set of input training items comprises a plurality of training items for each of a plurality of categories; 




calculating a value of a loss function as a summation of individual loss functions for each of the identified training item groupings, the individual loss function for each particular training item grouping based on the output values generated for the input training items of the grouping; and 

training the network parameters using the calculated loss function value. 


Current Application					‘888
Claim 35:
for each input of a set of inputs that comprises a plurality of inputs for each of a plurality of categories, using the MT network to generate an output value for the input;


identifying a plurality of groupings of inputs, wherein each grouping comprises at least two inputs in a first category and at least one input in a second category, wherein a plurality of the inputs belong to at least two different groupings; and





calculating an error measure for the network as a summation of individual error measures for each of the identified groupings of inputs, 


training the network parameters using the calculated error measure.
Claim 1:
for each input training item of a set of input training items, propagating the input training item through the MT network to generate an output value for the input training item, wherein the set of input training items comprises a plurality of training items for each of a plurality of categories; 
identifying a plurality of training item groupings in the set of input training items, wherein each grouping comprises at least two input training items in a first category and at least one input training item in a second category, wherein each input training item in the set is propagated through the MT network once and a plurality of the input training items belong to at least two different training item groupings; 

calculating a value of a loss function as a summation of individual loss functions for 

training the network parameters using the calculated loss function value.



Claims 21-27, 29-34 and 39-40 of the current application do not correspond to any claims in ‘888.
Claims 36-38 of the current application correspond to claims 2-3 and 5 of ‘888.
Allowable Subject Matter
Claims 21-40 would be allowed provided the Double Patenting Rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664